Title: To George Washington from Nathaniel Stevens, 14 April 1781
From: Stevens, Nathaniel
To: Washington, George


                        

                            
                            May it please Your Excellency,
                            Fish kill April 14th 1781.
                        
                        I had the Honour of receiving Your Excellency’s Letter of Yesterday, in Obedience to which acquainted Colonel
                            Pickering the State of Connecticut had Forty Hogsheads of Rum at or near Hartford and Fifteen at Philadelphia; The former
                            Quantity Mr Pomeroy informs me has not been delivered to him for the Purpose of forwarding. I also informed Colo:
                            Pickering that there is a considerable Balance of that Article due from Massachusetts State, I expect two or three hundred
                            Hogsheads at least, and that I had wrote very urgent to the Agent and Deputy Quarter Master of the State representing our
                            Situation and requesting they would send us one hundred Hogsheads or more soon as possible.
                        Twenty seven Beef Cattle arrived Yesterday from that State, and the Drover brought verbal Information from
                            the Agent that fifty head would be on, the ensuing Week. I have the Honour to be with due Respect, May it please Your
                            Excellency, Your Excellency’s most obedient Servant,
                        
                            Nat. Stevens D.C. Genl of Issues
                        
                    